Title: From Thomas Jefferson to Stephen Cathalan, Jr., 18 January 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Jan. 18. 1789.

The bearer hereof Mr. Thos. Russel Greaves is the son of Mr. Thomas Russel, an eminent merchant of Boston and a most worthy man. As Mr. Russel, his son will pass thro’ Marseilles I take the liberty of introducing him to your acquaintance and attentions, assuring you you will find him worthy of them in every respect. They will be considered as additional obligations on Sir your most obedient & most humble servt.,

Th: Jefferson

